AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Rcvoc:alions
                       Sheet I



                                     UNITED STATES DISTRICT COURT                                                      JUL 02 2019

         UNITED STATES OF AMERICA
                                                          Eastern District of Arlomsas
                                                                        Judgment in a Criminal
                                                                                                       JA~~  fJi"-.Il..u;.RK
                                                                                                       lJ~e ~ ~
                             v.                                         (For Revocation of Probation or Supervised Release)

                    James Pritchett
                                                                        Case No. 4:17-cr-304-DPM
                                                                        USM No. 12236-010
                                                                         Lisa Peters
                                                                                                 Defendant's Attorney
THE DEFENDANT:
rf   admitted guilt to violation of condition(s)          Mandatory, Std. & Spec.        of the tenn of supervision.
D was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number              Nature of Violation                                                            Violation Ended
1 & 2 (Mand. 2 & 3)            Using a controlled substance, a Grade C Violation                             04/06/2019
4 (Spec. 1)                       Failing to comply with drug treatment, a Grade C Violation                 03/18/2019
5 (Spec. 2)                       Failing to attend mental-health treatment, a Grade C Violation             04/10/2019


       The defendant is sentenced as provided in pages 2 through __3_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has not violated condition(s) _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untt1 all fines, restitution, costs, and ~ial assessments im~ by this judgment are
fully pai_d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of materiaf changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 0142                      06/27/2019
                                                                                            Date of Imposition of Judgment
Defendant's YearofBirth:             1986

City and State of Defendant's Residence:                                                                  rcof Judge
Judsonia, Arkansas
                                                                         D.P. Marshall Jr.                           U.S. District Judge
                                                                                                Name and Title of Judge


                                                                                                         Date
AO 2450 (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2- lmprisonmcnt
                                                                                             Judgment- Page   -~2-     of   3
DEFENDANT: James Pritchett
CASE NUMBER: 4:17-cr-304-DPM

                                                              IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
tenn of:
6 months.




     ~ The court makes the following recommendations to the Bureau of Prisons:
1) that Pritchett participate in substance-abuse treatment programs during Incarceration;
2) that Pritchett participate in educational and vocational programs during incarceration; and
3) designation to the available facility closest to Central Arkansas to facilitate family visitation.

     ~ The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
         D     at   _ _ _ _ _ _ _ _ D a.m.                      D p.m.     on
         D     as notified by the United States Marshal.
     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         D     before 2 p.m. on
         D     as notified by the United States Marshal.
         D     as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                   to

at
     - - - - - - - - - - - - - with a certified copy of this judgment.

                                                                                          UNITED STATES MARSHAL


                                                                         By--------------------
                                                                                       DEPUTY UNITED STATES MARSHAL
AO 24S0 (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Rclcuc
                                                                                             Judgment-Page   _L of --=-3__
DEFm-lDANT: James Pritchett
CASE NUMBER: 4:17-cr-304-DPM
                                                         SUPERVISED RELEASE
                                                                                    None
Upon release from imprisonment, you will be on supervised release for a term of :

                                                      MANDATORY CONDITIONS
I. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
   from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check Ifapplicable)
4.   D You must cooperate in the collection of DNA as directed by the probation officer. (check Ifapplicable)
5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
        as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
        where you reside, work, are a student, or were convicted of a qualifying offense. (check Ifapplicable)
6.   D You must participate in an approved program for domestic violence. (check Ifappl1cabkJ

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
